DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2020 and October 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on December 11, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 11-13, 15, 17-20, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 7 of U.S. Patent No. 10,813,124. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 9, claims 1 and 3 of U.S. Patent No. 10,813,124 recites a method performed by a user equipment (UE) (col. 58, line 18-19), the method comprising: 
receiving a grant-free (GF) radio network temporary ID (RNTI) (col. 58, line 20-21); 
when a resource configuration for type 1 GF transmission is received (col. 58, lines 22-23), transmitting a first data packet on a GF transmission resource based on the resource configuration for type 1 GF transmission without receiving downlink control information (DCI) to grant the GF transmission resource (col. 58, lines 45-49); 
retransmitting the first data packet according to a first DCI that is obtaining using the GF RNTI (col. 58, lines 22-25); 
when a resource configuration for type 2 GF transmission is received, deactivating the resource configuration for type 2 GF transmission based on a second DCI that is obtained using the GF RNTI (col. 58, lines 29-32).

Regarding claims 3, 11, 17, and 24, claim 1 of U.S. Patent No. 10,813,124 recites wherein the first DCI has its cyclic redundancy check (CRC) scrambled by the GF RNTI (col. 58, lines 23-28) and wherein the second DCI has its CRC scrambled by the GF RNTI (col. 58, lines 30-32). 


Regarding claims 5 and 19, claim 2 of U.S. Patent No. 10,813,124 recites wherein when radio resource control (RRC) signaling comprising a first set of parameters of the resource configuration for type 2 GF transmission is received: receiving a third DCI whose CRC is scrambled with the GF RNTI, wherein the third DCI comprises a second set of parameters of the resource configuration for type 2 GF transmission (col. 58, lines 38-44). 

Regarding claims 6, 13, 20, and 26, claim 3 of U.S. Patent No. 10,813,124 recites wherein the resource configuration for type 1 GF transmission is received by RRC signaling without DCI signaling, and the resource configuration for type 2 GF transmission is received by both RRC signaling and DCI signaling (col. 58, lines 45-49). 
Regarding claims 15, and 22, claim 7 of U.S. Patent No. 10,813,124 recites method performed by a base station (col. 59, line 20-21), the method comprising: 
transmitting a grant-free (GF) radio network temporary ID (RNTI) to a user equipment (UE) (col. 59, lines 22-23); 
when the base station configures the UE for type 1 GF transmission: 

when the base station configures the UE for type 2 GF transmission: transmitting a second DCI that is generated using the GF RNTI, the second DCI indicating deactivation of a resource configuration for the type 2 GF transmission (col. 59, lines 32-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7-12, 14-18, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter “Wang”, US 2019/0029006) in view of Malkamaki et al. (hereinafter “Malkamaki”, US 9,281,922).
Regarding claim 1, Wang discloses a method performed by a user equipment (UE), the method comprising: 
when a resource configuration for type 1 GF transmission is received, transmitting a first data packet on a GF transmission resource based on the resource 
when a resource configuration for type 2 GF transmission is received, deactivating the resource configuration for type 2 GF transmission based on a second DCI that is obtained using the GF RNTI (i.e., semi-static scheduling (SPS) deactivation to deactivate the transmission as described in paragraphs 0031-0035).
Wang, however, does not expressly disclose:
receiving a grant-free (GF) radio network temporary ID (RNTI); 
transmitting a first data packet on a GF transmission resource based on the resource configuration for type 1 GF transmission without receiving downlink control information (DCI) to grant the GF transmission resource; and
retransmitting the first data packet according to a first DCI that is obtaining using the GF RNTI.
In a similar endeavor, Malkamaki discloses data indicator for persistently allocated packets in a communication system.  Malkamaki also discloses: 
receiving a grant-free (GF) radio network temporary ID (RNTI) (i.e., receiving a cell radio network temporary identifier indicating a semi-persistent scheduling as described in col. 2, lines 41-67); 
transmitting a first data packet on a GF transmission resource based on the resource configuration for type 1 GF transmission without receiving downlink control information (DCI) to grant the GF transmission resource (i.e., new transmission without physical downlink control (PDCCH) as described in col. 12, lines 16-48); and

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reliably indicate a value for an NDI flag for semi-persistently allocated transmission resources for various signaling conditions or other allocation without the PDCCH is not presently available for the wireless applications that lie ahead.  
With further regard to claim 9, Malkamaki also discloses a user equipment (i.e., communication element 310 (e.g., user equipment) as shown in Fig. 3) comprises a processor (i.e., processor 320), and a memory storing processor-executable instruction (i.e., memory 350, and col. 6, lines 30-35).

Regarding claims 2, 10, 16, and 23, Wang and Malkamaki disclose all limitations recited within claims as described above.  Malkamaki also discloses wherein the GF RNTI is configured for both the type 1 GF transmission and the type 2 GF transmission (i.e., semi-static scheduling (SPS) activation/deactivation to activation/deactivate the transmission as described in paragraphs 0031-0035).

Regarding claims 3, 11, 17, and 24, Wang and Malkamaki disclose all limitations recited within claims as described above.  Wang also discloses wherein the first DCI has its cyclic redundancy check (CRC) scrambled by the GF RNTI and wherein 

Regarding claims 4, 12, 18, and 25, Wang and Malkamaki disclose all limitations recited within claims as described above.  Malkamaki also discloses retransmitting a second data packet according to a third DCI whose CRC is scrambled with the GF RNTI, wherein the second data packet was initially transmitted based on the resource configuration for type 2 GF transmission (retransmission as described in col. 12, lines 49-65). 

Regarding claims 7, 14, 21, and 27, Wang and Malkamaki disclose all limitations recited within claims as described above.  Malkamaki also discloses wherein the resource configuration for the type 1 GF transmission and/or the type 2 GF transmission includes a configuration of at least one of: periodicity; time offset; time-domain resource allocation; frequency domain resource allocation; number of hybrid automatic repeat request (HARM) processes; modulation and coding scheme (MCS); number of repetitions; power control (i.e., periodic as described in paragraphs 0004-0005). 

Regarding claim 8, Wang and Malkamaki disclose all limitations recited within claims as described above.  Malkamaki also discloses wherein the GF RNTI is configured to be used for multiple type 1 GF transmission resource sets and/or multiple 

Regarding claim 15, Wang discloses a method performed by a base station, the method comprising: 
transmitting a grant-free (GF) radio network temporary ID (RNTI) to a user equipment (UE) (i.e., semi-static scheduling (SPS) activation to activate the transmission as described in paragraphs 0031-0035); and 
when the base station configures the UE for type 2 GF transmission: transmitting a second DCI that is generated using the GF RNTI, the second DCI indicating deactivation of a resource configuration for the type 2 GF transmission (i.e., semi-static scheduling (SPS) deactivation to deactivate the transmission as described in paragraphs 0031-0035).
Wang, however, does not expressly disclose:
when the base station configures the UE for type 1 GF transmission: 
transmitting a first downlink control information (DCI) that is generated using the GF RNTI, the first DCI scheduling retransmission of a first data packet that was initially transmitted from the UE based on a resource configuration for the type 1 GF transmission.
In a similar endeavor, Malkamaki discloses data indicator for persistently allocated packets in a communication system.  Malkamaki also discloses: 
when the base station configures the UE for type 1 GF transmission: 

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reliably indicate a value for an NDI flag for semi-persistently allocated transmission resources for various signaling conditions or other allocation without the PDCCH is not presently available for the wireless applications that lie ahead.  
With further regard to claim 22, Malkamaki also discloses a user equipment (i.e., communication element 310 (e.g., base station) as shown in Fig. 3) comprises a processor (i.e., processor 320), and a memory storing processor-executable instruction (i.e., memory 350, and col. 6, lines 30-35).


Claim 6, 13, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Malkamaki, and further in view of Li et al. (hereinafter “Li”, US 2020/0305138).
Regarding claims 6, 13, 20, and 26, Wang and Malkamaki disclose all limitations recited within claims as described above.  Malkamaki also discloses wherein the resource configuration for type 1 GF transmission is received by RRC signaling 
In a similar endeavor, Li discloses semi-persistent resource allocation enhancement for V2X communication.  Li also discloses wherein the resource configuration for type 2 GF transmission is received by both RRC signaling and DCI signaling (i.e., RCC defines the periodicity of the semi-persistent uplink grant and physical downlink control channel as described in paragraph 0006). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reliably indicate a value for an NDI flag for semi-persistently allocated transmission resources for various signaling conditions or other allocation without the PDCCH is not presently available for the wireless applications that lie ahead.  


Allowable Subject Matter
Claims 5, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644